ACCEPTED
                                                                                                01-14-00945-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          7/31/2015 10:45:17 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                     IN THE COURT OF APPEALS OF TEXAS
                          FIRST JUDICIAL DISTRICT
                                                                              FILED IN
ZACHARY HILL                                   §                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                               §                       7/31/2015 10:45:17 AM
vs.                                            §          Case No.   01-14-00945-CR
                                                                       CHRISTOPHER A. PRINE
                                               §                                Clerk
THE STATE OF TEXAS                             §

                MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:
       Appellant Zachary Hill, through counsel, moves the Court to extend time to file
his brief, due July 30, 2015, for the following reasons:
1.     Counsel, Assistant Public Defender, Melissa Martin has been working on many
cases including, but not limited to Humphrey v. State , 14-15-00226-CR; Carter v. State, 01-
14-01006-CR; Gilder v. State, PD-0975-15; as well as the instant case and has been unable
to complete the brief despite due diligence.
2.     This is the first request for an extension in this case.

       In view of the foregoing, Mr. Hill asks the Court to extend the time to file his
brief for 30 days, or up to and including August 29, 2015. This request is made in the
interest of justice and effective assistance of counsel and not for purposes of delay.

                                    Respectfully submitted,

                                    ALEXANDER BUNIN
                                    Chief, Harris County Public Defender’s Office

                                    /s/ Melissa Martin
                                    _________________________________
                                    MELISSA MARTIN
                                    Assistant Public Defender
                                    TX. Bar No. 24002532
                                    1201 Franklin St., 13th Fl.
                                    Houston, TX 77002
                                    email: melissa.martin@pdo.hctx.net
                                    713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on July 31, 2015.



                                 /s/ Melissa Martin
                                 _________________________________
                                 Melissa Martin